Citation Nr: 1759526	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before the undersigned in August 2016.  A transcript is of record.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C. § 5121A (2012).  The Board notes Reliford v. McDonald, 27 Vet. App. 297 (2015), in which the United States Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA policy to accept a claim for DIC and accrued benefits as a substitution request.  See also 38 C.F.R. § 3.1010(c)(2) (2017).  In this case, the Veteran died in April 2017.  As his death occurred after October 10, 2008, the provisions pertaining to substitution are applicable in this case.  The Board notes that the appellant filed a DIC claim in April 2017, as well as a request to substitute.  The evidence of record indicates that the RO has accepted the appellant as a substitute. 


FINDING OF FACT

The evidence of record indicates that the Veteran suffered from lung cancer as a result of presumed exposure to an herbicide agent during his service in the inland waterways of the Republic of Vietnam.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for lung cancer have been met.  38 U.S.C. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran performed service in the inland waterways of the Republic of Vietnam.  See 38 C.F.R. § 3.307.  The Veteran is presumed to have been exposed to an herbicide agent during his service, and the medical evidence of record includes a diagnosis of lung cancer.  Service connection is warranted.  See 38 C.F.R. § 3.309(e); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  


ORDER

Service connection for lung cancer is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


